[Cite as State v. Figley, 2021-Ohio-2622.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY



State of Ohio                                    Court of Appeals No. L-20-1167

        Appellee                                 Trial Court No. CR201902492

v.

Ramsey Michael Figley                            DECISION AND JUDGMENT

        Appellant                                Decided: July 30, 2021


                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Brenda J. Majdalani, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                             *****
        ZMUDA, P.J.


        {¶ 1} Appellant, Ramsey Michael Figley, appeals the November 4, 2019 judgment

of the Lucas County Court of Common Pleas. We sua sponte place this matter on the

accelerated calendar pursuant to App.R. 11.1(A), and this judgment entry is not an
opinion of the court. See S.Ct.R.Rep.Op.3.1; App.R. 11.1(E); 6th Dist.Loc.App.R. 12.

For the following reasons, we dismiss the appeal as not ripe for review.

       {¶ 2} On August 27, 2019, appellant was indicted on one count of felonious

assault in violation of R.C. 2903.11(A)(1) and (d), a felony in the second degree, and one

count of domestic violence in violation of R.C. 2919.25(A) and (D)(1) and (D)(2), a

misdemeanor of the first degree. On October 2, 2019, pursuant to a plea agreement,

appellant entered a no contest plea to the felonious assault charge. The trial court

accepted the plea and found appellant guilty. On October 30, 2019, the trial court

sentenced appellant to an indefinite prison term of a minimum of eight and a maximum

of twelve years as provided under the Reagan Tokes law. The trial court also found the

offense is an offense of violence, and ordered a three-year term of mandatory post release

control. The trial court dismissed the domestic violence charge at the state’s request, as

provided by the plea agreement.

       {¶ 3} Appellant filed a timely appeal, and raises a single, multi-pronged

assignment of error for our review:

              Reagan Tokes is unconstitutional as it vests sentencing power in the

       Executive Branch and fails to afford Appellant access to an attorney at any

       disciplinary hearing while he is ODRC’s [sic.] custody.

              A. The Reagan Tokes Act is unconstitutional

              1. Appellant’s arguments are ripe for review.




2.
             2. The Separation of Power’s Doctrine bars the Executive Branch

      from interfering in the administration of justice, a task assigned solely to

      the Judicial Branch.

             3. It is a violation of Appellant’s procedural due process rights to be

      denied access to counsel at every disciplinary hearing and the hearing to

      determine whether he can be released at his minimum prison term, and each

      hearing thereafter if his incarceration is continued.

      {¶ 4} Our controlling precedent as to the sole issue raised, the constitutionality of

the provisions for indefinite sentencing in the Reagan Tokes law, as codified at R.C.

2967.271, requires dismissal of the appeal. See State v. Stenson, 6th Dist. Lucas No. L-

20-1074, 2021-Ohio-2256, ¶ 14, citing State v. Maddox, 6th Dist. Lucas No. L-19-1253,

2020-Ohio-4702; State v. Velliquette, 160 N.E.3d 414, 2020-Ohio-4855 (6th Dist.); State

v. Montgomery, 6th Dist. Lucas No. L-19-1202, 2020-Ohio-5552; State v. Sawyer, 165

N.E.3d 844, 2020-Ohio-6980 (6th Dist.); State v. Acosta, 6th Dist. Lucas Nos. L-20-

1068, L-20-1069, 2021-Ohio-757; State v. Bothuel, 6th Dist. Lucas No. L-20-1053, 2021-

Ohio-875; State v. Savage, 6th Dist. Lucas No. L-20-1073, 2021-Ohio-1549; State v.

Perry, 6th Dist. Wood No. WD-20-025, 2021-Ohio-1748; State v. Shepard, 6th Dist.

Lucas No. L-20-1070, 2021-Ohio-1844; State v. Zambrano, 6th Dist. Lucas No. L-19-

1224, 2021-Ohio-1906.




3.
       {¶ 5} Beginning with our decision in Maddox, we have consistently held that a

challenge to the Reagan Tokes law becomes ripe only after an individual sentenced under

that law has completed the minimum term of the indefinite sentence and has been denied

release. Stenson at ¶ 14-15, citing Maddox at ¶ 7, 14. On December 28, 2020, the Ohio

Supreme Court determined that a conflict exists between Maddox and State v. Leet, 2d

Dist. Montgomery No. 28670, 2020-Ohio-459; State v. Ferguson, 2d Dist. Montgomery

No. 28644, 2020-Ohio-4153; State v. Barnes, 2d Dist. Montgomery No. 28613, 2020-

Ohio-4150; and State v. Guyton, 12th Dist. Butler No. CA2019-12-203, 2020-Ohio-3837.

The Ohio Supreme Court accepted the review of the following certified question:

       Is the constitutionality of the provisions of the Reagan Tokes Act, which

       allow the Department of Rehabilitation and Correctio[n] to administratively

       extend a criminal defendant's prison term beyond the presumptive

       minimum term, ripe for review on direct appeal from sentencing, or only

       after the defendant has served the minimum term and been subject to

       extension by application of the Act?

State v. Maddox, 160 Ohio St.3d 1505, 2020-Ohio-6913, 159 N.E.3d 1150.

       {¶ 6} We, therefore, dismiss the appeal under Maddox, as appellant’s challenge to

the constitutionality of the Reagan Tokes law is not ripe for review, while also noting the

conflict certified to the Supreme Court of Ohio, pursuant to Article IV, Section 3(B)(4),

Ohio Constitution on the same issue raised in Maddox.




4.
         {¶ 7} Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.



                                                                        Appeal dismissed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Thomas J. Osowik, J.
                                                 ____________________________
Gene A. Zmuda, P.J.                                      JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE




          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




5.